Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-12 are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/11/2021, 12/20/2021 contain 278 pages of references.  The examiner invites the applicant to point out the more relevant references.

Claim Objections
Claim 9 is objected to because of the following informalities listed below.  Appropriate correction is required.
In claim 9 line 2, the word should --rate--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 11-12, from which claims 2-12 depend, the phrase “the RF plasma power to more than or equal to 0.21 W/cm2” is deemed confusing as plasma power is usual given in W and plasma density is usually given in W/cm2.  The examiner requests clarification as to the appropriate parameter/units.  The examiner will assume that density is intended.
In claim 2, the term “the RF frequency” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (8,940,650) in view of Kohno et al. (2009/0203228) and Balseanu et al. (2007/0232071).
Cao discloses a method for fabricating integrated circuits using silicon nitride layers (title) in which a silicon nitride layer is formed over a semiconductor substrate comprising a semiconductor device thereon by plasma-enhanced chemical vapor deposition (abstract).  Specifically, two individual device structures 100a, 100b are formed on the substrate (col.3 lines 26-36) and are deemed steps.  A silicon nitride layer is formed over and between the device structures (col.4 lines 29-42).  A silicon providing species and a nitrogen providing species are utilized (col.7 line 61 – col.8 line 8) as well as an RF plasma (col.4 lines 43-59).  The pressure can be between 100 and 300 Pa (col.4 lines 43-47), which overlaps the claimed range.  However, the reference remains silent on the plasma density.
Kohno teaches a plasma CVD method of forming a silicon nitride film (title) in which the power density is 0.032 to 1.59 W/cm2 (claim 62).  It would have been obvious to utilize the power density of Kohno in the process of Cao with the expectation of success because Kohno teaches a power density to form silicon nitride film using a plasma.
In addition, the reference fails to teach a bottom surface.  Balseanu teaches a method of forming a dielectric film on a substrate in which silicon nitride is formed on the top surface, a sidewall, and a bottom surface (0022-0025).  It would have been obvious to deposit a film on the bottom surface with the expectation of success depending on the desired final product.
Regarding claim 2, Cao teaches a frequency of 13.56 MHz and other frequencies (col.4 lines 60-67).
Regarding claim 3, Cao teaches silicon nitride (col.4 lines 29-42).
Regarding claims 4-5, Cao teaches dichlorosilane (col.1 lines 61-67).
Regarding claims 6-7, Cao teaches NH3 (col.1 lines 61-67).
Regarding claim 8, Cao teaches two electrodes (col.4 lines 42-59).
Regarding claim 10, Cao teaches of etching the side wall (col.3 line 50 – col.4 line 42).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (8,940,650) in view of Kohno et al. (2009/0203228) and Balseanu et al. (2007/0232071) and further in view of Lu et al. (2017/0053792).  The combination of Cao/Kohno/Balseanu fails to teach the appropriate wet etch ratio.
Lu teaches ALD of silicon nitride films (title) in which the sidewall/top ratio is less than 18 (claim 7).  It would have been obvious to utilize the ratio in the combination with the expectation of success because Lu teaches of using the appropriate wet etch ratio.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (8,940,650) in view of Kohno et al. (2009/0203228) and Balseanu et al. (2007/0232071) and further in view of Fox et al. (2013/0157466).  The combination of Cao/Kohno/Balseanu fails to teach the appropriate etchant.
Fox teaches of forming silicon nitride films (title) using etching (abstract).  The etchant can be HF (0078).  It would have been obvious to utilize HF as the etchant in the combination with the expectation of success because Fox teaches using HF as an etchant to form silicon nitride.
Regarding claim 12, Fox teaches phosphoric acid (0078)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/10/2022